Exhibit International Monetary Systems Acquires Boston based Bartermax, Inc. New Berlin, Wis. – July 31, 2008 International Monetary Systems, Ltd. (OTCBB:INLM), a worldwide leader in business-to-business barter services, today announced that it has acquired the assets and client base of Bartermax, Inc., a barter trade exchange serving clients in Boston, MA and Providence RI. Don Mardak, CEO of IMS commented: “This represents another acquisition of a reputable and long-standing trade exchange in a strategic location. Al Kafka, owner of Bartermax Inc., has been an industry icon and leader for several decades and has cultivated the kind of high-quality exchange network that IMS seeks. We are confident that the clients in these two markets will synergize well with our members nationwide – especially those in our Connecticut and New York markets. This acquisition also adds attractive new travel destinations for our entire business client base.” Al Kafka added: “We are proud to have Bartermax join the ranks of International Monetary Systems. We feel the growth opportunity for our members here is very exciting.
